STEVENSON, Judge.
This appeal follows a final judgment of dissolution of marriage wherein the trial court divided the parties’ real and personal property and awarded permanent periodic alimony to the former wife. We agree with the former husband that the trial court erred in assigning all of the marital liabilities to the former husband without setting forth reasons for the unequal division of debt. See Upton v. Upton, 642 So.2d 1202 (Fla. 4th DCA 1994); Rogers v. Rogers, 632 So.2d 621 (Fla. 5th DCA 1994).
We also note that the award of alimony appears excessive based on the current distribution scheme and the parties’ net incomes. However, we do not reach the issue of whether the present alimony award constitutes an abuse of the trial court’s discretion. Because we vacate the marital liability distribution, we also vacate the marital assets distribution and alimony award so that the trial judge’s discretion to fashion an overall equitable distribution scheme on remand will be unfettered.
REVERSED AND REMANDED.
WARNER and KLEIN, JJ., concur.